Citation Nr: 0936245	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  09-00 006A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether a substantive appeal was timely filed to perfect an 
appeal of a claim for entitlement to compensation under 
38 U.S.C.A. § 1151 for pernicious anemia as a result of 
treatment at a Department of Veterans Affairs medical 
facility.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel

INTRODUCTION

The Veteran served on active duty from May 1971 to June 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

In January 2009, the RO received a statement from the veteran 
which appeared to be a substantive appeal (VA Form 9) with 
respect to the issue of entitlement to compensation under 
38 U.S.C.A. § 1151 for pernicious anemia as a result of 
treatment at a VA medical facility.  This substantive appeal 
was not timely received by the RO as defined by 38 U.S.C.A. 
§ 7105 (2008).  Therefore, in a May 2009 letter to the 
Veteran, the Board advised him that his substantive appeal 
regarding this claim had not been timely filed and that he 
had 60 days to submit additional evidence argument on this 
question and/or to request a hearing.  In July 2009, he 
requested a hearing before the Board on this matter.  In 
addition, he argued that had submitted a VA Form 9 and noted 
that he had had a hearing before the Board in December 2008.  
He indicated that he was afforded the hearing before the 
Board because he had submitted the VA Form 9.  However, the 
Board notes that the hearing before the Board in December 
2008 did not involve this issue, and nothing in the hearing 
transcript indicates that the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 for pernicious anemia 
was then considered on appeal, and no testimony was given on 
this issue.

The Board acknowledges that the United States Court of 
Appeals for Veterans Claims recently held that claims for 
which a substantive appeal is received more than 60 days 
after the statement of the case is issued, or more than 1-
year after notice of the original rating decision, are not 
automatically closed.  See Percy v. Shinseki, 23 Vet. App. 37 
(2009).  The regulations do not require that the appeal be 
closed; it only may be closed.  Id.  Inasmuch as the veteran 
has requested a hearing on this issue and has indicted that 
he believed he already had a hearing on the merits of his 
claim, although he has not, the Board will remand this claim 
to the RO to schedule the veteran for a hearing before the 
Board on this matter.  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Subsequent to receiving the Board's May 2009 letter regarding 
the timeliness of his substantive appeal, the Veteran 
submitted a statement in response to the letter in which he 
indicated that he wanted to have a travel board hearing 
before the Board in connection with his appeal for this 
issue.  Although the Veteran was afforded a Board hearing in 
December 2008 for previously appealed issues, he has not had 
an opportunity to provide testimony regarding the section 
1151 issue.  The failure to afford the Veteran a hearing 
would amount to a denial of due process.  38 C.F.R. 
§ 20.904(a)(3) (2008).  Therefore, the Veteran should be 
scheduled for a hearing before a member of the Board at the 
Muskogee, Oklahoma, RO.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in 
order to schedule the Veteran for a 
personal hearing with a Veterans Law Judge 
of the Board at the local office in 
accordance with his request.  The Veteran 
should be notified in writing of the date, 
time, and location of the hearing.  After 
the hearing is conducted, or if the 
Veteran withdraws the hearing request or 
fails to report for the scheduled hearing, 
the claims files should be returned to the 
Board in accordance with appellate 
procedures. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




